SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1182
KA 15-01384
PRESENT: CENTRA, J.P., CARNI, NEMOYER, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JOSHUA D. MCCARTHY, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


DAVISON LAW OFFICE PLLC, CANANDAIGUA (MARY P. DAVISON OF COUNSEL), FOR
DEFENDANT-APPELLANT.

DONALD G. O’GEEN, DISTRICT ATTORNEY, WARSAW (VINCENT A. HEMMING OF
COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Wyoming County Court (Michael M.
Mohun, J.), rendered February 11, 2015. Defendant was resentenced
upon his conviction of menacing a police officer or peace officer.

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed.

     Same memorandum as in People v McCarthy ([appeal No. 1] ___ AD3d
___ [Dec. 23, 2016]).




Entered:    December 23, 2016                      Frances E. Cafarell
                                                   Clerk of the Court